





EXHIBIT 10.1
TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”) is made among Whirlpool Corporation
(“Whirlpool”) and Larry M. Venturelli, (“Mr. Venturelli”). In order to
facilitate succession planning and in consideration of Mr. Venturelli’s service
and contribution to the success of Whirlpool, and the mutual promises and
covenants set forth herein, the parties agree to the following terms and
conditions related to Mr. Venturelli’s retirement, effective February 28, 2017
(the “Retirement Date”).
 
 
1. Availability to Consult.


Mr. Venturelli agrees to be available, at reasonable times, for consultations at
the request of Whirlpool’s management, with respect to areas of the business
with which he was actively involved during his employment, for a period of one
year following the Retirement Date.


2. Covenant not to Compete, Non-Solicitation.


Mr. Venturelli agrees to refrain from being engaged, in any capacity, in the
appliance and compressor industries globally for a period of two years following
the Retirement Date. Further, for the same period of time, Mr. Venturelli agrees
that he shall not personally, nor in conjunction with others, solicit or recruit
current employees of Whirlpool or its subsidiaries to leave employment.


3. Confidentiality; Non-Disparagement.


Mr. Venturelli agrees that he shall at all times keep confidential all
confidential and proprietary information and trade secrets of Whirlpool and will
not use or disclose such information or trade secrets without the specific
written permission of Whirlpool, except as may be required in connection with
any administrative or legal proceedings. In the event that disclosure is
required under such circumstances, Mr. Venturelli agrees to notify Whirlpool in
advance, if possible, and use his best efforts to maintain the confidentiality
of the information. Mr. Venturelli agrees that he shall not disparage Whirlpool,
its products and processes, or any of their employees or vendors or customers
now or in the future.


4. Restricted Stock Unit Grant.


Subject to Mr. Venturelli’s compliance with the terms and conditions of this
Agreement, Whirlpool agrees that the second tranche of the restricted stock unit
grant made to Mr. Venturelli on February 14, 2011 shall not be forfeited upon
Venturelli’s retirement from Whirlpool, but shall continue to vest in accordance
with the terms of the grant, until vesting on February 14, 2018 and distribution
as soon thereafter as reasonably possible.
Nothing in this agreement will affect the terms applicable to any of Mr.
Venturelli’s other stock awards, each of which shall continue to be governed by
the terms of the plan and, if applicable, agreement, under which it was issued.





--------------------------------------------------------------------------------







5. Entire Agreement.


This agreement reflects the entire agreement of the parties with respect to the
subject matter contained herein and no modification shall be deemed binding
unless made in writing and signed by both parties.


6. Governing Law.
This agreement will be governed by and construed in accordance with the laws of
the State of Michigan applicable to agreements made and to be wholly performed
within that State, without regard to its conflict of laws provisions.
In witness thereof, the parties have executed this Agreement this 22nd day of
June, 2016.


Whirlpool Corporation


By  /s/ DAVID A. BINKLEY    
 
By  /s/ LARRY M. VENTURELLI  
     David A. Binkley
 
      Larry M. Venturelli
     Senior Vice President,
     Global Human Resources
 
 

























































Transition Agreement - Larry M. Venturelli





